OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:    Claim 8, line 10, replaced “external electrodes;” with -- external electrodes; and --;
Replaced Claim 9 with the following claim: 
--      9.     A vibration device, comprising:
a piezoelectric element including a piezoelectric element body including a first principal surface and a second principal surface opposing each other, and a plurality of external electrodes disposed on the first principal surface;
a vibration member including a third principal surface opposing the second principal surface, the piezoelectric element being joined to the third principal surface; and
a wiring member electrically connected to the piezoelectric element, the wiring member including:
a region located above the plurality of external electrodes and joined to the plurality of external electrodes, the region monolithically covering an entirety of the plurality of external electrodes when viewed from a direction orthogonal to the first principal surface; and
a plurality of conductors each electrically connected to a corresponding external electrode of the plurality of external electrodes, the external electrodes and the conductors corresponding to each other being connected by electrically conductive particles disposed between the corresponding external electrodes and conductors.		--

Authorization for this examiner’s amendment was given in a telephone interview with Brian L. Repper on September 01, 2022.
Allowance Subject Matter
Claims 1-9 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,544,694 to Abe et al, does not anticipate or suggest such limitations as: “a region located above the plurality of external electrodes and joined to the plurality of external electrodes, the region of the wiring member monolithically covering the plurality of external electrodes when viewed from a direction orthogonal to the first principal surface; and a plurality of conductors each electrically connecting to a corresponding external electrode of the plurality of external electrodes, the external electrodes and the conductors corresponding to each other being connected by electrically conductive particles disposed between the corresponding external electrodes and conductors” (as applied to Claim 1); “a wiring member electrically connected to the piezoelectric element, the wiring member including: a region located above the plurality of external electrodes and monolithically covering the plurality of external electrodes; and a plurality of conductors each electrically connecting to a corresponding external electrode of the plurality of external electrodes, the external electrodes and the conductors corresponding to each other being connected by electrically conductive particles disposed between the corresponding external electrodes and conductors” (as applied to Claim 8); and “a region located above the plurality of external electrodes and joined to the plurality of external electrodes, the region monolithically covering an entirety of the plurality of external electrodes when viewed from a direction orthogonal to the first principal surface; and a plurality of conductors each electrically connected to a corresponding external electrode of the plurality of external electrodes, the external electrodes and the conductors corresponding to each other being connected by electrically conductive particles disposed between the corresponding external electrodes and conductors,” (as applied to Claim 9) of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.
None of the cited arts in IDS dated 05/19/2020, 07/16/20 & 09/08/2020 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 06, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.281